                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMOTHY LONG, et. al.,                             Case No. 18-cv-03694-SI
                                   8                    Plaintiffs,                         ORDER ADOPTING REPORT AND
                                                                                            RECOMMENDATION AND
                                   9             v.                                         DISMISSING CASE WITHOUT
                                                                                            PREJUDICE FOR FAILURE TO
                                  10     CITY OF PITTSBURGH, et. al.,                       PROSECUTE
                                  11                    Defendants.                         Re: Dkt. No. 26

                                  12
Northern District of California
 United States District Court




                                  13          This case was reassigned to the undersigned judge on November 28, 2018. On that same
                                  14   day, Magistrate Judge Westmore issued a Report and Recommendation recommending that the
                                  15   Court dismiss this case pursuant to Federal Rule of Civil Procedure 41(b) based on plaintiff’s failure
                                  16   to prosecute this case and failure to comply with the Court’s deadlines and orders. No party has
                                  17   filed a response to the Report and Recommendation.
                                  18          The Court hereby ADOPTS the Report and Recommendation and DISMISSES this case
                                  19   without prejudice for failure to prosecute. See Fed. R. Civ. Proc. 41(b).
                                  20

                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: January 7, 2019
                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
